  Case 14-82178      Doc 33       Filed 10/29/18 Entered 10/29/18 12:26:08           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: BETH E. EICHSTEDT                     §       Case No. 14-82178
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/15/2014.

       2) The plan was confirmed on 09/12/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 08/28/2018.

       6) Number of months from filing or conversion to last payment: 49.

       7) Number of months case was pending: 51.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $28,600.00.

       10) Amount of unsecured claims discharged without full payment: $28,872.43.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82178      Doc 33       Filed 10/29/18 Entered 10/29/18 12:26:08         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)         $ 12,180.00
      Less amount refunded to debtor(s)                      $ 180.00
NET RECEIPTS                                                                      $ 12,000.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                $ 4,000.00
       Court Costs                                               $ 0.00
       Trustee Expenses & Compensation                        $ 901.10
       Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                   $ 4,901.10

Attorney fees paid and disclosed by debtor(s):                     $ 0.00



Scheduled Creditors:
Creditor                                        Claim      Claim          Claim    Principal    Interest
Name                            Class       Scheduled   Asserted       Allowed         Paid        Paid
GERACI LAW L.L.C.               Lgl          4,000.00   4,000.00       4,000.00    4,000.00        0.00
JPMORGAN CHASE BANK             Sec          4,208.68   5,498.08           0.00        0.00        0.00
BECKET & LEE LLP                Uns            341.00     341.34         341.34      110.14        0.00
BECKET & LEE LLP                Uns            453.00     453.23         453.23      146.26        0.00
BECKET & LEE LLP                Uns          3,946.00   3,946.43       3,946.43    1,273.46        0.00
ATG CREDIT                      Uns             52.00        NA             NA         0.00        0.00
BBY / CBNA                      Uns              0.00        NA             NA         0.00        0.00
CAP1 / BSTBY                    Uns              0.00        NA             NA         0.00        0.00
PORTFOLIO RECOVERY              Uns          5,316.00   5,316.44       5,316.44    1,715.55        0.00
CHASE                           Uns          2,978.00        NA             NA         0.00        0.00
CHASE                           Uns          4,502.00        NA             NA         0.00        0.00
AMERICAN INFOSOURCE LP as agent Uns            231.00     231.44         231.44       74.69        0.00
HSBC / RS                       Uns              0.00        NA             NA         0.00        0.00
BECKET & LEE LLP                Uns          1,056.00   1,050.45       1,050.45      338.96        0.00
PORTFOLIO RECOVERY              Uns            436.00     436.68         436.68      140.91        0.00
SYNCB / QVC                     Uns              0.00        NA             NA         0.00        0.00
TD BANK USA / TARGETCRED        Uns          5,978.00        NA             NA         0.00        0.00
US BANK / NA ND                 Uns            462.00        NA             NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-82178      Doc 33       Filed 10/29/18 Entered 10/29/18 12:26:08    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
PORTFOLIO RECOVERY                  Uns        491.00     489.28     489.28     157.88       0.00
WELLS FARGO BANK NA                 Uns      9,639.00   9,639.42   9,639.42   3,110.52       0.00
WELLS FARGO AUTO FINANCE            Uns          0.00      94.62      94.62      30.53       0.00
BECKET & LEE LLP                    Uns          0.00   1,050.45       0.00       0.00       0.00
BECKET & LEE LLP                    Uns          0.00   1,375.11       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82178      Doc 33       Filed 10/29/18 Entered 10/29/18 12:26:08    Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                              $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                            $ 0.00           $ 0.00               $ 0.00
      Debt Secured by Vehicle                       $ 0.00           $ 0.00               $ 0.00
      All Other Secured                             $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                      $ 0.00           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00               $ 0.00
        All Other Priority                          $ 0.00           $ 0.00               $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 21,999.33       $ 7,098.90               $ 0.00



Disbursements:

       Expenses of Administration               $ 4,901.10
       Disbursements to Creditors               $ 7,098.90

TOTAL DISBURSEMENTS:                                            $ 12,000.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-82178        Doc 33      Filed 10/29/18 Entered 10/29/18 12:26:08               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
